Detailed Action
This office action is in response to the amendments filed on 09/21/2022.

Status of Claims
Claims 1-4, 9, 12-15, 17-20, 22, 24-25, 27, 29 and 34-35 are pending.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	
	
	
	
	
	
	
	

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 17-20, and 34-35 are rejected under AIA  35 U.S.C. 102(2) as being anticipated by Luo et al. ( Publication No.  US 2020/0214082, hereinafter referred to as Luo).
Regarding Claims 1, 17, and 34-35, Luo discloses transmitting a reference signal to a user equipment (A network device determines an on-duration period of UE according to a sending time of a reference signal; see figure 8 S700 & ¶ 0082.), 
wherein, the reference signal is consecutively transmitted through a preset number of subframes (The network device sends the reference signal to the UE; see figure 8 S702 & ¶ 0083. The reference signal may be sent periodically; see S701 & ¶ 0083), and 
the reference signal is used for the user equipment to perform radio resource management (RRM) measurement or synchronization tracking (Examiner note that this limitation fails to carry patentable weight, because it is interpreted as intended use of the reference signal. The UE perform a measurement, for a radio resource management (RRM), in order to determine the reference signal received power (RSRP)/reference signal received quality (RSRQ) of the CRS [reference signal] sent by the network device and reports the measurement result to the network device; see ¶ 0003.).

	Regarding Claims 2 and 18, Luo discloses transmitting the reference signal to the user equipment during a transition process of the user equipment from an inactive state to an active state (The sending times of the CSI-RSs [reference signal] in the cell(s) are within the on-duration period of the UE; see ¶ 0062. The UE may be connected mode DRX UE (C-DRX UE); see ¶ 0062.).

	Regarding Claims 3 and 19, Luo discloses that the transition process from the inactive state to the active state comprises: 
the user equipment being configured in a radio resource control (RRC) connected state (RRC_Connected) or an RRC idle state (RRC_IDLE) or an RRC inactive state (RRC_Inactive mode) (The sending times of the CSI-RSs [reference signal] in the cell(s) are within the on-duration period of the UE; see ¶ 0062. The UE may be connected mode DRX UE (C-DRX UE); see ¶ 0062.); or
a state transition from discontinuous reception sleep (DRX-OFF) to discontinuous reception activation (DRX-ON); or
 a state transition from a sleep state to a normal data transmission and reception state; or
 a state transition from a sleep state to a control channel monitoring state after receiving a wake-up signal; 
wherein the sleep state means a state in which a transceiver circuit of the user equipment is in an off state or a partially off state, and a downlink control channel is not monitored.

	Regarding Claim 4, Luo discloses transmitting the reference signal to the user equipment during the transition process of the user equipment from the inactive state to the active state comprises (The sending times of the CSI-RSs [reference signal] in the cell(s) are within the on-duration period of the UE; see ¶ 0062. The UE may be connected mode DRX UE (C-DRX UE); see ¶ 0062.): transmitting the reference signal to the user equipment based on a first preset period (The network device determines an on-duration period of the UE based on the sending time if the reference signal; see figure 8 S701 & ¶ 0083.); or
transmitting the reference signal to the user equipment during the transition process of the user equipment from the inactive state to the active state comprises: transmitting the reference signal to the user equipment after transmitting a wake-up signal to the user equipment; or
 transmitting the reference signal to the user equipment during the transition process of the user equipment from the inactive state to the active state comprises: when the user equipment is configured in the RRC_IDLE or RRC_Inactive mode, and during the transition process from the inactive state to the active state, transmitting the reference signal to the user equipment, wherein the reference signal is a cell-specific reference signal or a reference signal shared by multiple user equipment groups; or
 transmitting the reference signal to the user equipment during the transition process of the user equipment from the inactive state to the active state comprises: when the user equipment is configured in the RRC_Connected mode, and during the transition process from the inactive state to the active state, transmitting the reference signal to the user equipment, wherein the reference signal is a user-specific reference signal.

	
	Regarding Claim 20, Luo discloses receiving the reference signal transmitted by the network device during a transition process of the user equipment from the inactive state to the active state comprises (The sending times of the CSI-RSs [reference signal] in the cell(s) are within the on-duration period of the UE; see ¶ 0062. The UE may be connected mode DRX UE (C-DRX UE); see ¶ 0062.):
 receiving, based on a first preset period, the reference signal transmitted by the network device (The network device determines an on-duration period [first preset period] of the UE based on the sending time if the reference signal; see figure 8 S701 & ¶ 0083.); or; 
 receiving the reference signal after receiving a wake-up signal.
	
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Luo et al. ( Publication No.  US 2020/0214082, hereinafter referred to as Luo) in view of Lin et al. (Publication No.  US 2018/0049047, hereinafter referred to as Lin).
Regarding Claim 9, Luo fails to disclose transmitting the reference signal to the user equipment comprises: when the user equipment is configured in the RRC_IDLE or RRC_Inactive mode, transmitting the reference signal to the user equipment based on a second preset period; or
 transmitting the reference signal to the user equipment comprises: transmitting the reference signal to the user equipment through a subframe spaced from a synchronization signal block (SSB) or a channel state information reference signal (CSI_RS) by a preset length. However, in analogous art, Lin discloses that a first type of measurement is performed with a first numerology, and a second type of measurement is performed with a second numerology; wherein the first numerology and the second numerology are different; see ¶ 1161. The first type of measurement is a radio resource management (RRM) measurement, while the second type of measurement is a channel state information (CSI) measurement; see ¶ 1162-1163. The numerology enables different subcarrier-spacing values and correspondingly different OFDM symbol lengths; see ¶ 1148. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo measurement process with the numerology mechanism in order to meet the diverse requirements in terms of data rates, latency, and coverage; see ¶ 1147.


Claim 12 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Luo et al. ( Publication No.  US 2020/0214082, hereinafter referred to as Luo) in view of Lin-II et al. ( Publication No.  US 2018/0198585, hereinafter referred to as Lin-II).
Regarding Claim 12, Luo fail to disclose “the network device …; transmitting the reference signal, wherein the coordination …”. However, in analogous art, Lin-II discloses that the network device is a network device of a non-serving cell of the user equipment (The neighbor base station(s) [non-serving cell; see figure 7 numeral 703.); 
transmitting the reference signal to the user equipment comprises: transmitting the reference signal to the user equipment according to received coordination information (The neighboring base station transmit a MRS [reference signal] based on the coordinated MRS configuration; see figure 7 S712.), 
wherein the coordination information comprises at least a request indication for transmitting the reference signal (The coordinated MRS configuration of a neighboring cell can specify the following configuration parameters: timing of MRS bursts (such as transmission periodicity, time offset with respect to SS block; see ¶ 0058.), and the coordination information is sent by a network device of a serving cell of the user equipment (The coordinated MRS configuration is send by the serving base station; see figure 7 numeral 702.).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo measurement process with the coordination mechanism in order to improve the performance of hand over operation for a high mobility UE; see ¶ 0030.



Claims 13 and 24 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Luo et al. ( Publication No.  US 2020/0214082, hereinafter referred to as Luo) in view of Chen et al. ( Publication No.  US 2020/0275296, hereinafter referred to as Chen).
	Regarding Claims 13 and 24, Luo fail to disclose transmitting a notification message to the user equipment, where the notification message is used to notify the user equipment to perform RRM measurement or channel parameter measurement or synchronization tracking based on the reference signal. However, in analogous art, Chen discloses that the UE receive a preset indication signaling transmitted by a base station; see figure 2 & ¶ 0039. The preset indication signaling is configured to indicate whether it is needed for UE to perform RRM measurement; see figure 2 step 201 & ¶ 0040. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo measurement process with the RRM measurement mechanism in order to effectively reduce power consumption of UE by avoiding a large measurement overhead; see ¶ 0043.


Claims 14-15, 25, 29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Luo et al. ( Publication No.  US 2020/0214082, hereinafter referred to as Luo) in view of Chen et al. ( Publication No.  US 2020/0275296, hereinafter referred to as Chen) and further in view of Novian et al. ( Publication No.  US 2015/0264592, hereinafter referred to as Novian).
	Regarding Claims 14 and 25, Luo fail to disclose transmitting, to the user equipment, system information or user equipment-specific signaling carrying the notification message; wherein, the notification message comprises a transmission configuration parameter of the reference signal. However, in analogous art, Chen discloses that the UE is configured with a RRM measurement configuration via RRC [user equipment-specific signaling]; see figure 10 numeral 1010 & ¶ 0158. The UE determines from the measurement configuration message the measurement reference signal type [parameter of the reference signal]; see figure 10 numeral 1020 & ¶ 0158. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo measurement process with the RRM mechanism in order to improved support for configuration of measurement and reporting; see ¶ 0004.

	Regarding Claim 15, Luo fail to disclose that the notification message further comprises RRM measurement configuration information; or, the transmission configuration parameter comprises a time-frequency position at which the reference signal is transmitted. However, in analogous art, Chen discloses that different fields in the preset indication signaling [notification message] are used to indicate [measurement configuration information] whether it is needed to perform the RRM measurement of the current cell  and whether it is needed to perform the RRM measurement of the to-be-measured target cell; see ¶ 0046. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo measurement process with the RRM measurement mechanism in order to effectively reduce power consumption of UE by avoiding a large measurement overhead; see ¶ 0043.


Regarding Claim 29, Luo discloses that when the user equipment is configured in the RRC_Connected mode (The sending times of the CSI-RSs [reference signal] in the cell(s) are within the on duration period of the UE; see ¶ 0062. The UE may be connected mode DRX UE (C-DRX UE); see ¶ 0062.), generating an RRM measurement result after the RRM measurement (The UE measures a measurement result such as reference signal received power (RSRP)/reference signal received quality (RSRQ) of the CRS [reference signal] sent by the network device; see ¶ 0003.), and reporting the RRM measurement result to the network device (The UE reports the measurement result to the network device; see ¶ 0003.); or
 if a received power of the reference signal is less than a first threshold or a reception quality of the reference signal is less than a second threshold after the RRM measurement, starting RRM measurement to a neighboring cell.




Claim 22 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Luo, Chen, Novian, and further in view of Deogun et al. (Publication No.  US 2018/0199343, hereinafter referred to as Deogun).
	Regarding Claim 22,  based on a second preset period, receiving the reference signal transmitted by the network device when the user equipment is configured in the RRC_IDLE or the RRC_Inactive mode. However, in analogous art, Deogun discloses that the RRM BW is used for a reference signal receive power (RSRP) and reference signal received quality (RSRQ) measurements by the UE 200 in the RRC IDLE mode; see ¶ 0121. Further, a common RS is preferred for the idle mode and the connected mode to enable RSRP/RSRQ measurements.; see ¶ 0121. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luo measurement process with the RRM measurement mechanism in order to the narrow RRM BW measurements can be fast, the power savings of the UE is enabled, but also not very accurate; see ¶ 0123.

	

	Allowable Subject Matter
Claim 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant indicates that the cited portion of the prior art, individually or in combination, do not discloses the specific features of claim 1.  
In particular, Applicant submitted that the prior art fails to disclose that “the reference signal is consecutively transmitted through a preset number of subframes,”. Examiner respectfully disagrees. Luo discloses that the network device sends the reference signal periodically to the UE; see figure 8 S701-S702 & ¶ 0083. It is interpreted that a signal transmitted consecutively as signals “following one after the other in order”. Therefore, it is believed that the prior art meets the scope of the claim based on the signal being transmitted periodically.  
In particular, Applicant submitted that the prior art fails to disclose that “the reference signal is used for the user equipment to perform radio resource management (RRM) measurement or synchronization tracking.”. Examiner respectfully disagrees. Luo discloses that the UE perform a measurement, for a radio resource management (RRM), in order to determine the reference signal received power (RSRP)/reference signal received quality (RSRQ) of the CRS [reference signal] sent by the network device and reports the measurement result to the network device; see ¶ 0003. The rejection has been modified to discloses the proposed amendments without departing from the original rejection.
For this reason discussed above, the claim is met by the prior art. Therefore, the claim rejections are maintained.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kim et al. (US 2015/0163008) The prior art discloses that the macro cell may configure an RSSI measurement RE for the terminal 100. Here, the RSSI measurement RE may include all the CSI-RSs configured in all the small cells (e.g., the third to fifth small cells 301 in FIGS. 11A through 11C); see ¶ 0158.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239. The examiner can normally be reached M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.R/Examiner, Art Unit 2472
      

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472